UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 28, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER:000-20969 HIBBETT SPORTS, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization) 20-8159608 (I.R.S. Employer Identification No.) 451 Industrial Lane, Birmingham, Alabama35211 (Address of principal executive offices, including zip code) 205-942-4292 (Registrant’s telephone number, including area code) NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares of common stock, par value $.01 per share, outstanding as of August 31, 2012, were 26,146,547 shares. HIBBETT SPORTS, INC. INDEX Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets at July 28, 2012 and January 28, 2012 2 Unaudited Condensed Consolidated Statements of Operations for the thirteen and twenty-six weeks ended July 28, 2012 and July 30, 2011 3 Unaudited Condensed Consolidated Statements of Cash Flows for the twenty-six weeks ended July 28, 2012 and July 30, 2011 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures. 15 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safety Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 Signature 17 Exhibit Index 18 1 PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements. HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Balance Sheets (in thousands, except share and per share information) ASSETS July 28, January 28, Current Assets: Cash and cash equivalents $ $ Inventories, net Other current assets Total current assets Property and equipment Less accumulated depreciation and amortization Property and equipment, net Other assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' INVESTMENT Current Liabilities: Accounts payable $ $ Accrued payroll expenses Deferred rent Short-term capital lease obligations Other accrued expenses Total current liabilities Deferred rent Other liabilities, net Total liabilities Stockholders' Investment: Preferred stock, $.01 par value, 1,000,000 shares authorized, no shares issued - - Common stock, $.01 par value, 80,000,000 shares authorized, 37,811,301and 37,498,128 shares issued at July 28, 2012 and January 28, 2012, respectively Paid-in capital Retained earnings Treasury stock, at cost; 11,613,443 and 11,120,040 shares repurchased at July 28, 2012 and January 28, 2012, respectively ) ) Total stockholders' investment Total Liabilities and Stockholders' Investment $ $ See notes to unaudited condensed consolidated financial statements. 2 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Operations (in thousands, except per share information) Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Net sales $ Cost of goods sold, including distribution center and store occupancy costs Gross profit Store operating, selling and administrative expenses Depreciation and amortization Operating income Interest expense, net 41 60 89 Income before provision for income taxes Provision for income taxes Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements. 3 HIBBETT SPORTS, INC. AND SUBSIDIARIES Unaudited Condensed Consolidated Statements of Cash Flows (in thousands) Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Other non-cash adjustments to net income ) ) Increase in inventories, net ) ) Increase in accounts payable Changes in operating assets and liabilities ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Capital expenditures ) ) Other, net ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Cash used for stock repurchases ) ) Payments on capital lease obligations ) ) Proceeds from options exercised and purchase of shares under the employee stock purchase plan Other, net 12 Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to unaudited condensed consolidated financial statements. 4 HIBBETT SPORTS, INC. AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 1.Basis of Presentation and Accounting Policies The accompanying unaudited condensed consolidated financial statements of Hibbett Sports, Inc. and its wholly-owned subsidiaries (including the condensed consolidated balance sheet as of January 28, 2012, which has been derived from audited financial statements) have been prepared in accordance with U.S. Generally Accepted Accounting Principles (U.S. GAAP) for interim financial information and are presented in accordance with the requirements of Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements.References to “we,” “our,” “us” and the “Company” refer to Hibbett Sports, Inc. and its subsidiaries as well as its predecessors. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto for the fiscal year ended January 28, 2012.In our opinion, the unaudited condensed consolidated financial statements included herein contain all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation of our financial position as of July 28, 2012 and the results of our operations and cash flows for the periods presented. There have been no material changes in our significant accounting policies as compared to the significant accounting policies described in our Annual Report on Form 10-K for the fiscal year ended January 28, 2012 filed on March 26, 2012. 2.Recent Accounting Pronouncements We continuously monitor and review all current accounting pronouncements and standards from the Financial Accounting Standards Board (FASB) of U.S. GAAP for applicability to our operations.As of July 28, 2012, there were no new pronouncements, interpretations or staff positions that had or were expected to have a significant impact on our operations since our Annual Report on Form 10-K for the fiscal year ended January 28, 2012 filed on March 26, 2012. 3.Fair Value of Financial Instruments Accounting Standards Codification (ASC) Subtopic 820, Fair Value Measurement, establishes a three-level fair value hierarchy that prioritizes the inputs used to measure fair value.The three levels of inputs used to measure fair value are as follows: · Level I – Quoted prices in active markets for identical assets or liabilities. · Level II – Observable inputs other than quoted prices included in Level I. · Level III – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The table below segregates all financial assets that are measured at fair value on a recurring basis (at least annually) into the most appropriate level within the fair value hierarchy based on the inputs used to determine the fair value as of July 28, 2012 and January 28, 2012 (in thousands): July 28, 2012 January 28, 2012 Level I Level II Level III Level I Level II Level III Short-term investments $
